DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 16/076,766, filed on August 9, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
The examiner will consider information which has been considered by the Office in a parent application when examining a divisional application filed under 37 CFR 1.53(b). A listing of the information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
If resubmitting a listing of the information, applicant should submit a new listing that complies with the format requirements in 37 CFR 1.98(a)(1) and the timing requirements of 37 CFR 1.97. 
Drawings
The drawings were received on September 15, 2020. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 17-24 are allowed.

Independent claims 17 and 20 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of each of these independent claims in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of a garment-type electronic device comprising an electrical wiring comprising a conductor layer, an insulating cover layer, and an insulating underlying layer in a part in contact with a body surface, wherein the conductor layer consists of conductive particles and an elastomer, wherein the insulating cover layer consists of an elastomer, wherein the insulating underlying layer consists of an elastomer… the insulating underlying layer is in contact with both the side surface of the conductor layer and the first surface of the conductor layer, the first surface facing the substrate, wherein the electrical wiring has substantially no level difference at a boundary between an electrode portion and a wiring portion, and wherein the conductor layer, the insulating cover layer, and the insulating underlying layer each have an elongation at break of 50% or more and a tensile elastic modulus of 10 to 500 MPa, as recited in combination in independent claim 17. 
Similarly, the prior art of record neither anticipates nor renders the limitations obvious of a garment-type electronic device comprising an electrical wiring comprising at least a conductor layer, an insulating cover layer, and an insulating underlying layer in a part in contact with a body surface, wherein the conductor layer consists of conductive particles and an elastomer, wherein the insulating cover layer consists of an elastomer, wherein the insulating underlying layer consists of an elastomer… the insulating underlying layer is in contact with both the side surface of the conductor layer and the first surface of the conductor layer, the first surface facing the substrate, wherein a surface of a wiring portion of the electrical wiring has projections and depressions in a shape of fabric texture, and wherein the conductor layer, the insulating cover layer, and the insulating underlying layer each have an elongation at break of 50% or more and a tensile elastic modulus of 10 to 500 MPa, as recited in independent claim 20. 
After careful review of the specification and the claims in the application and a search of the prior art, considering the claims a whole, the aforementioned recited limitations in each of the independent claims are believed to render each of these claims and the claims respectively dependent thereto patentable over the prior art of record. See and compare, e.g., US Patent 8,386,009 column 2 lines 23-31: textile fabric substrates; and US Patent 9,808,196, column 15 lines 27-47, column 16 lines 47-51, column 27 line 51 to column 28 line 8: textile fabric substrates.
Therefore claims 17-24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 11,130,888 (see, e.g., FIG. 9, claim 1) and US 20170213648 (see, e.g., FIG. 2, paragraph 34, 40).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848